Name: Commission Implementing Decision (EU) 2017/1240 of 7 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 4896) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  regions of EU Member States;  agricultural activity;  agricultural policy;  international trade
 Date Published: 2017-07-08

 8.7.2017 EN Official Journal of the European Union L 177/45 COMMISSION IMPLEMENTING DECISION (EU) 2017/1240 of 7 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 4896) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5), (EU) 2017/554 (6), (EU) 2017/696 (7), (EU) 2017/780 (8), (EU) 2017/819 (9), (EU) 2017/977 (10) and (EU) 2017/1139 (11), in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union. In addition, Implementing Decision (EU) 2017/247 was amended by Implementing Decision (EU) 2017/696 in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247, following certain improvements in the epidemiological situation as regards that virus in the Union. (4) While the overall disease situation in the Union has been steadingly improving, since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/1139, France has detected a new outbreak of highly pathogenic avian influenza of subtype H5N8 in a rural poultry holding in Brillon in northern France near the border with Belgium. It has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around the infected holding. (5) Belgium has also established a surveillance zone, in accordance with Directive 2005/94/EC, in Brunehaut and Rumes in northern Belgium near the border with France, in relation to the recent outbreak confirmed in France. (6) The Commission has examined the measures taken by France and Belgium in accordance with Directive 2005/94/EC, following the recent outbreak of avian influenza of subtype H5N8 in northern France, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authority of France, and the surveillance zone established in Belgium, are at a sufficient distance to the holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with France and Belgium, the protection and surveillance zones established in France as well as the surveillance zone established in Belgium, in accordance with Directive 2005/94/EC, following the recent outbreak in France. Therefore, the new areas for France and Belgium should be inserted in the Annex to Implementing Decision (EU) 2017/247. (8) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalization at Union level to include the protection and surveillance zones established by France as well as the surveillance zone established in Belgium, in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (9) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 July 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (8) Commission Implementing Decision (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 116, 5.5.2017, p. 30). (9) Commission Implementing Decision (EU) 2017/819 of 12 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 122, 13.5.2017, p. 76). (10) Commission Implementing Decision (EU) 2017/977 of 8 June 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 146, 9.6.2017, p. 155). (11) Commission Implementing Decision (EU) 2017/1139 of 23 June 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 164, 27.6.2017, p. 59). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) In Part A, the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement du Nord:  BOUSIGNIES  BRILLON  ROSULT  SARS-ET-ROSIERES  TILLOY-LEZ-MARCHIENNES 21.7.2017 (2) Part B is amended as follows: (a) the entry for Belgium is replaced by the following: Member State: Belgium Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC De zone omvat de gemeenten Zedelgem en Oostkamp en delen van de gemeenten Jabbeke, Brugge, Beernem, Wingene, Pittem, Lichtervelde, Torhout en Ichtegem. De zone omvat in wijzerzin:  de spoorweg Oostende  Brugge  Expresweg  Bevrijdingslaan  Hoefijzerlaan  Koning Albertlaan  Buiten Begijnvest  Buiten Katelijnevest  Buiten Gentpoortvest  Generaal Lemanlaan  Astridlaan  Bruggestraat  Beverhoutsveldstraat  Akkerstraat  Parkstraat  Stationstraat  Wingene Steenweg  Reigerlostraat  Torenweg  Vagevuurstraat  Bruggesteenweg  Predikherenstraat  Rakestraat  Keukelstraat  Balgenhoekstraat  Ruiseledesteenweg  Tieltstraat  Kapellestraat  Kokerstraat  Egemsestraat  Wingensesteenweg  Egemveldweg  Grootveldstraat  Schoolstraat  Marktplein  Lichterveldestraat  Zegwegestraat  Sprietstraat  Zwevezelestraat  Koolkampstraat  Ringlaan  Brugsebaan  Roeselaarseweg  Vredelaan  Oostendestraat  Wijnendale-Molenstraat  Smissestraat  Spoorwegstraat  Schoolstraat  Torhoutbaan  Korenstraat  Heuvelstraat  Zuidstraat  Mitswegestraat  Achterstraat  Bruggestraat  Barletegemweg  Aartrijksesteenweg  Dorpstraat  Stationsstraat  Expressweg  de spoorweg / le chemin de fer Oostende  Brugge 16.7.2017 Een 3 km zone rond de haard in Oostkamp (N51.115900 - E3.191884). De zone omvat straat (secties) in de gemeenten Zedelgem en Oostkamp. 8.7.2017 to 16.7.2017 De zone omvat de gemeenten Menen en Wevelgem en delen van de gemeenten Wervik, Moorslede, Ledegem, Izegem, Lendelede, Kuurne, Harelbeke, Deerlijke, Zwevegem, Kortrijk en Mouscron. De zone omvat in wijzerzin:  de Franse grens  Busbekestraat  Laagweg  Vagevuurstraat  Hoogweg  Calvariestraat  N58  Geluwesesteenweg  Wervikstraat  Sint Denijsplaats  Beselarestraat  Magerheidstraat  A19  Dadizelestraat  Geluwestraat  Beselarestraat  Plaats  Ledegemstraat  Dadizelestraat  Papestraat  Stationsstraat  Sint-Eloois-Winkelstraat  Rollegemstraat  Sint-Jansplein  Sint-Janstraat  Rollegemkapelsestraat  A17/E403  Woestijnstraat  Meensesteenweg  Woestynestraat  Bosmolenstraat  Geitestraat  Roterijstraat  Beiaardstraat  Molenstraat  Kortrijksestraat  Winkelsestraat  Stationsstraat  Hulstemolenstraat  Rijksweg  Roeselaarseweg  Marichaalstraat  N36  Ringlaan  Stationsstraat  Pladijsstraat  Kleine Brandstraat  Deerlijkstraat  N391/Kanaalweg  Keiberg  Avelgemstraat  Kastanjeboomstraat  Hoogstraat  Perrestraat  Vinkestraat  Marquettestraat  Brucqstraat  Zandbeekstraat  Beerbosstraat  Doornikserijsweg  Kanadezenlaan  Lagestraat  Frankrijkstraat  Herseauxlaan  Rue de Roubaix  ChaussÃ ©e d'Estampuis  de Franse grens 17.7.2017 Een 3 km zone rond de haard in Menen (N50.799130 - E3.213860). De zone omvat straat(secties) in de gemeenten Menen, Wevelgem en Kortrijk. 9.7.2017 to 17.7.2017 De zone omvat delen van de gemeenten Brunehaut en Rumes. De zone omvat in wijzerzin:  de Franse grens / la frontiÃ ¨re franÃ §aise  ChaussÃ ©e Montgomery  Rue du Crinquet  Rue Albert 1er  Rue Royal  Rue du bas PrÃ ©au  Rue de l'Elnon  Rue du Planti  Place de Howardries  Petit Howardries  Rue des PatÃ »res  Rue du ChÃ ¢teau  Rue des Marteaux  Rue de Sallenelles  Rue de la Bourbe  Rue Jules DÃ ©carpentrie  Rue Wibault-Bouchart  Rue de l'Eclusette  Rue Fernand Gernez  Rue du Pont de Maulde  de Franse grens / la frontiÃ ¨re franÃ §aise 31.7.2017 (b) the entry for France is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement du Nord:  BOUSBECQUE  HALLUIN  NEUVILLE EN FERRAIN  RONCQ  TOURCOING  WATTRELOS 17.7.2017 Les communes suivantes dans le dÃ ©partement du Nord:  AIX  AUCHY-LEZ-ORCHIES  BELLAING  BEUVRY-LA-FORET  BOUVIGNIES  COUTICHES  ERRE  FENAIN  FLINES-LEZ-RACHES  HASNON  HAVELUY  HELESMES  HORNAING  LANDAS  LECELLES  MARCHIENNES  MAULDE  MILLONFOSSE  MOUCHIN  NIVELLE  NOMAIN  ORCHIES  PECQUENCOURT  RAISMES  RIEULAY  RUMEGIES  SAINT-AMAND-LES-EAUX  SAMEON  SOMAIN  THUN-SAINT-AMAND  VRED  WALLERS  WANDIGNIES-HAMAGE  WARLAING 31.7.2017 Les communes suivantes dans le dÃ ©partement du Nord:  BOUSIGNIES  BRILLON  ROSULT  SARS-ET-ROSIERES  TILLOY-LEZ-MARCHIENNES 22.7.2017 to 31.7.2017